Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 10, 11, 15, 22, 26, 33-35, 39, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paquet (US 2012/0234336) in view of Brewer (US 2016/0183670).


    PNG
    media_image1.png
    429
    557
    media_image1.png
    Greyscale


Paquet does not teach that the plurality of bristles are extending parallel to the common axis.
Brewer teaches a brush with silicone bristles (40-43) that are extending parallel to a common axis (see Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Paquet such that the plurality of bristles are extending parallel to the common axis as taught by Brewer, wherein doing so would merely be a matter of choosing an alternate arrangement that is known to be suitable for enabling transmission of vibrations through silicone bristles.
Regarding claim 2, the combination of Paquet and Brewer teaches the cartridge of claim 1 wherein the aspect ratio is up to about 6:1 (Paquet, ¶30).
Regarding claim 8, the combination of Paquet and Brewer teaches the cartridge according to Claim 1 but does not teach that the plurality of bristles includes at least one outer ring of first, longer bristles having a length, and define a center portion of the top surface, and an inner group of shorter bristles that disposed within the center portion and a shorter length relative to the longer bristles, thereby defining an open cavity that has an area bounded by the at least one outer ring of first, longer bristles, and having a space above the top surface and the inner group of shorter bristles.
Brewer teaches at least one outer ring of first, longer bristles (45, 46) having a length, and define a center portion of the top surface, and an inner group of shorter bristles (40-43) that are disposed within the center portion and a shorter length relative to the longer bristles, thereby defining an open cavity that has an area bounded by the at least one outer ring of first, longer bristles, and having a space above the top surface and the inner group of shorter bristles (Fig. 2).

Regarding claim 10, the combination of Paquet and Brewer teaches the cartridge according to Claim 8 wherein the body has a cylindrical bore (Paquet, 39) formed axially within the plug.
Regarding claim 11, the combination of Paquet and Brewer teaches the cartridge according to Claim 10 wherein the bore extends through both a bottom surface of the plug and a top surface of the upper base (Paquet, Fig. 5).
Regarding claim 15, the combination of Paquet and Brewer teaches a product cartridge comprising the cartridge according to Claim 1, and a volume of a composition (gel, Paquet ¶32) at least partially embedded between the plurality of bristles to improve anchoring the composition to the cartridge (when the gel is dispensed between the bristles, it is “at least partially” embedded between them).
Alternately regarding claim 15, the combination of Paquet and Brewer teaches a product cartridge comprising the cartridge according to Claim 1, and a volume of a composition (Brewer, 39) at least partially embedded between the plurality of bristles to improve anchoring the composition to the cartridge (when the bristles oscillate the tablet it changes to a liquid and reverts back to a solid or semi solid when the bristles stop oscillating, which would leave the tablet at least partially embedded between the bristles; see ¶13). Accordingly, it would have been obvious to one of ordinary skill in the art 
Regarding claim 22, the combination of Paquet and Brewer teaches a product comprising the product cartridge according to Claim 15, and an applicator container (Paquet, 30) having a cylindrical bore (Paquet, holding valve 38), as a receptacle for receiving and securing releasably the plug of the body of the product cartridge.
Regarding claim 26, the combination of Paquet and Brewer teaches the product according to Claim 22 wherein the top surface of the upper base of the cartridge is flush with or raised above an upper rim of the receptacle (Paquet shows raised above, see Fig. 5).
Regarding claim 33, the combination of Paquet and Brewer teaches the product cartridge according to Claim 15, wherein the composition comprises a personal care composition selected from the group consisting of a solid material, a semi-solid material, a gel material, and a wax material (Paquet teaches a gel in ¶32).
Regarding claim 34, the combination of Paquet and Brewer teaches the product cartridge according to Claim 33, wherein the personal care composition can be applied for cosmetic, therapeutic, hygienic, or skin-care applications (Paquet, skin care, ¶32).
Regarding claim 35, the combination of Paquet and Brewer teaches the product cartridge according to Claim 34, wherein the personal care composition is selected from the group consisting of a lip balm, a lip gloss, a lipstick, a mascara, a foundation, a concealer, a blemish remover, a cream, an aloe, a lotion, an ointment, and a deodorant (the gel of Paquet is a “blemish remover”).
Regarding claim 39, the combination of Paquet and Brewer teaches the cartridge according to Claim 1 wherein the bristles have a diameter of about 1 millimeter to about 3 millimeters (Paquet, ¶31).


    PNG
    media_image2.png
    381
    440
    media_image2.png
    Greyscale

It is noted that “axially extending” is a broad limitation that includes directions that have an axial component, and is not limited to directions parallel to the axis.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the plug of Paquet with an axially-extending groove in the outer sidewall, from proximate a bottom of the plug to a juncture of the plug with the upper base as taught by Brewer, for the purpose of providing the plug with a conventional coupling means.
Regarding claim 42, the combination of Paquet and Brewer teaches the cartridge according to Claim 1 wherein the bristles have a hardness on a Shore A durometer scale of about 25 to about 40 (Paquet, ¶9).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paquet and Brewer as applied to claims 1 and 15 above, and further in view of Thorpe (US 7309185).
Regarding claim 17, the combination of Paquet and Brewer teaches the product cartridge according to Claim 15 but does not teach that the composition is lip balm.
Thorpe teaches a product cartridge with lip balm (col. 7, ll. 9-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the gel of Paquet with the lip balm taught by Thorpe, wherein doing so would merely be a matter of simple substitution of one lip composition with another with predictable results.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paquet and Brewer as applied to claims 1 and 33 above, and further in view of Caulier (US 9049915).
Regarding claim 18, the combination of Paquet and Brewer teaches the product cartridge according to Claim 33 but does not teach a discardable covering that envelops the personal care composition, where the discardable covering is configured to be removed: a) prior to loading the product cartridge into an applicator container, or b) after loading the product cartridge into an applicator container, and prior to the first application of the personal care composition on the lips or skin of the user.
Caulier teaches a cartridge with a discardable covering (blister pack, col. 14, ll. 36-42) that envelops a personal care composition (P), where the discardable covering is configured to be removed: a) prior to loading the product cartridge into an applicator container (implied by the normal use of blister packs), or b) after loading the product cartridge into an applicator container, and prior to the first application of the personal care composition on the lips or skin of the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Paquet to include a discardable covering .

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
The arguments against the Lion and Albright references as applied in the previous rejection are moot because they are not relied upon for the new grounds of rejection.
The arguments against combining Caulier and Lion do not apply to the combination of Paquet, Brewer and Caulier in the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754